Citation Nr: 1825108	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and major depressive disorder.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for a hip disability.

4.  Entitlement to service connection for diverticulitis.

5.  Entitlement to service connection for a knee disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a left leg disability.

8.  Entitlement to service connection for diabetes mellitus.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bipolar disorder.

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for colon polyps.

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for internal hemorrhoids.

13.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a personality disorder.

14.  Entitlement to basic eligibility for nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Casey Walker, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that a March 2004 rating decision denied a claim of entitlement to service connection for PTSD.  In May 2010, the Agency of Original Jurisdiction (AOJ) reopened the claim and adjudicated it on its merits.  Despite the determination reached by the AOJ, the Board must find that new and material evidence has been submitted in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380   (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran testified before the undersigned Veterans Law Judge in September 2017.  A transcript of his hearing is associated with the record.

The issue of entitlement to service connection for diverticulitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Schizophrenia is related to active service.

2.  There is no competent medical evidence of residuals of head injury.

3.  There is no competent medical evidence of a hip disability.

4.  On September 20, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested with respect to the issues of entitlement to service connection for knee, back, and left leg disabilities, as well as diabetes mellitus.

5.  In a March 2004 rating decision, the AOJ denied service connection for PTSD, bipolar disorder, colon polyps, and internal hemorrhoids; the Veteran did not timely appeal.

6.  The evidence added to the record since the March 2004 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for PTSD, bipolar disorder, colon polyps, and internal hemorrhoids, and does not raise a reasonable possibility of substantiating the claims.

7.  In an April 1990 rating decision, the AOJ denied service connection for a personality disorder; the Veteran did not appeal.

8.  The evidence added to the record since the April 1990 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a personality disorder, and does not raise a reasonable possibility of substantiating the claim.  

9.  The Veteran does not have active duty service during a period of war for the purposes of nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1,  Schizophrenia was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  Head injury residuals were not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  A hip disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for withdrawal by the appellant of the appeal regarding service connection for knee, back, and left leg disabilities, as well as diabetes mellitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

5.  The March 2004 rating decision is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 3.160(d), 20.1103 (2017).

6.  New and material evidence has not been received to reopen the claims of entitlement to service connection for PTSD, bipolar disorder, colon polyps, and internal hemorrhoids.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The April 1990 rating decision is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 3.160(d), 20.1103 (2017).

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a personality disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

9.  The criteria for basic eligibility for nonservice-connected pension benefits have not been met. 38 U.S.C. §§ 101, 1521 (2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.7 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

A letter dated in July 2009 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the record.  

While the Veteran was not provided with relevant VA examinations with regard to the claims of entitlement to service connection for residuals of a head injury and a hip disability, the Board finds that examinations are not necessary.  The record contains adequate information to fairly address the question of whether there is competent medical evidence reflective of these claimed disabilities.  As such, examinations are not warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With respect to the Veteran's petition to reopen claims of entitlement to service connection, the Board notes that until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Acquired Psychiatric Disorder - Schizophrenia

Service treatment records reflect that on enlistment examination in December 1985, the Veteran was psychiatrically normal, and endorsed no psychiatric symptoms.  

Service personnel records indicate that the Veteran's initial Air Force Specialty Code (AFSC) was security.  In December 1986, the Veteran underwent mental health evaluation, as directed by his squadron commander.  The provider noted that the Veteran had been assessed six weeks previously, and was initially referred due to anxious and disruptive behavior during training.  She indicated that the Veteran presented as hostile, sarcastic, and extremely argumentative.  He also displayed preoccupation with proving he was right on all points of contention.  She indicated that during his second evaluation, traits noted previously continued.  The diagnoses were adjustment disorder with mixed emotional features, and mixed personality disorder with rigid and narcissistic features.  It was recommended that the Veteran be disqualified from his AFSC; he subsequently cross trained as a fire fighter.  

In August 1987, the Veteran underwent an additional commander-directed mental health evaluation.  The provider noted that information provided by the Veteran's commander included notation of chronic inability to adapt to military customs, as well as interpersonal problems.  He acknowledged previous evaluations and the assessments entered.  The assessment was narcissistic personality disorder.  

In April 1990, the Veteran submitted a claim of entitlement to service connection for a personality disorder.  Therein, he claimed to have been a prisoner of war in Honduras or Nicaragua from September 1986 to December 1986.

The Veteran was initially seen by a VA provider for psychiatric complaints in May 1996.  In June 1996, a provider noted that during a telephone conversation, the Veteran had paranoid delusions.  A June 1996 evaluation report indicates the provider's statement that the majority of paranoid delusions, hallucinations, ideas of reference, thought control, etc., seem to have occurred since service, and that the presence of a blunted affect and young age argued for schizophrenia.  The assessment included rule out paranoid schizophrenia, rule out delusional disorder, and rule out organic or neurological cause.  

Subsequent VA records indicate a diagnosis of paranoid schizophrenia.

Records from Madison Center and Hospital indicate that the Veteran first sought treatment there in September 2008.  The diagnosis was paranoid schizophrenia.

The Veteran underwent VA examination in June 2017.  The diagnosis was unspecified schizophrenia and other psychotic disorder.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that adjustment disorder diagnosed in service was likely secondary to the personality disorder also diagnosed during service.  She concluded that adjustment issues during service were acute and associated with stressors at the time, involving impairment in interpersonal relationships and occupational functioning.  

Statements from friends and relatives were received in conjunction with the Veteran's September 2017 hearing.  They include observations of the change in the Veteran's behavior following service.

In December 2017, the Veteran was evaluated by a private rehabilitation psychologist.  She noted that, prior to service, the Veteran worked and did not have difficulty getting along with others or with unusual behavior.  She also noted the Veteran's report that between 1989 and 2005, he held at least 22 jobs, having been terminated due to excessive absenteeism.  She included a detailed review of the Veteran's service records and the records relating to the post-service period.  Following this review, and interview with the Veteran, she opined that the Veteran suffered from paranoid schizophrenia, and that it was more likely than not that the condition began during active duty.  She pointed out that prior to service, the Veteran had worked consistently, and that there was no indication of a premorbid history of psychological treatment or difficulty.  She noted that less than one month after entering service, the was a diagnosis of adjustment disorder with anxious mood, resulting in disqualification from his career field and a recommendation of cross training.  She indicated that the Veteran's symptoms became more bizarre and that he began to have more difficulty.  She pointed to a medical note from August 1987 indicating that the Veteran's commander related that he was unable to adapt to military customs, and that he had interpersonal problems.  She acknowledged the providers conclusion that mental status was within normal limits, but also pointed out that one week later, there was a notation that the Veteran's condition revealed itself through habitual patterns of behavior that interfered with adjustment and caused conflict with the environment.  She indicated that in August 1988, a notation in the Veteran's personnel file indicated that he demonstrated paranoia and frustration with three sergeants.  She pointed out that by April 1989, the diagnosis had changed to narcissistic personality disorder.  She noted that within one year of discharge, the Veteran submitted a VA claim, alleging that he had been a prisoner of war in Honduras; she expressed her belief that such supported paranoid schizophrenia at that time.  She stated that it was her professional opinion that it was the Veteran's behavior during service that was the beginning of schizophrenia.  She further opined that the diagnosis of narcissistic personality disorder during service was inaccurate.  She stated that the waxing and waning of bizarre symptoms during service was the beginning of paranoid schizophrenia.  

Having carefully reviewed the record, the Board has determined that service connection for paranoid schizophrenia is warranted.  In reaching this conclusion, the Board acknowledges that the June 2017 VA examiner determined that schizophrenia was not related to service.  However, the highly detailed report from the private rehabilitation psychologist carefully reviews the Veteran's history and explains how symptoms and behaviors noted during service evidence the initial symptoms of schizophrenia; moreover, she pointed out the Veteran's assertion in 1990 that he was a prisoner of war, which was an example of paranoid thinking symptomatic of schizophrenia within one year of separation from service.  In her report, this psychologist discusses 2017 VA examination report and adequately supports her own conclusion that the Veteran's schizophrenia was evidenced during service and within one year of separation from service.  

In consideration of the above, the Board has carefully considered this conflicting evidence, and finds that there is at least an approximate balance of positive and negative evidence with respect to the question of whether the current paranoid schizophrenia is related to service.  Therefore, having resolved doubt in favor of the Veteran, service connection for paranoid schizophrenia is granted.

	Head Injury and Hip Disability

Service treatment records indicate that in July 1987, the Veteran was involved in an altercation with another Airman, reporting that he was struck in the jaw on both sides.  The provider noted that the Veteran had undergone wisdom tooth extraction the previous day.  Examination revealed clean extraction sites. The Veteran's teeth and jaw were stable.  The provider indicated that no treatment was necessary.  No relevant findings suggestive or head injury residuals are noted in subsequent treatment records, and separation examination in April 1989 was negative for any abnormality of the head or neurological system.  

With respect to the claimed hip disability, service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the hips.  On separation examination in April 1989, the Veteran's lower extremities were normal.   

Review of voluminous VA treatment records dating from 1996 to the present is negative for any medical evidence suggesting head injury residuals.  Moreover, while the Veteran reported pain in his hips in July 2010, no diagnosis was entered with respect to this complaint.  

On VA examination in June 2017, the examining psychologist indicated that there was no diagnosis of traumatic brain injury.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed head injury residuals of hip disability.  In this regard, there is no indication of chronic disability during service, in the years following service, or currently.  Moreover, there has been no medical diagnosis rendered that suggest any head injury residuals or hip disability.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board acknowledges the Veteran's contention with regard to these claims; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is no competent evidence of record diagnosing any head injury residuals or hip disability.  

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has residuals of head injury and a hip disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to whether there are currently existing disabilities characterized by head injury residuals or hip pain, and whether such are linked to active duty because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for head injury residuals and a hip disability, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, during his 2017 hearing, withdrew the claims of entitlement to service connection for knee, back, and left leg disabilities, as well as diabetes mellitus, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as it pertains to these issues, and it is dismissed.


Petitions to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	PTSD 

Service connection for PTSD was denied in a March 2004 rating decision.  The RO determined that there was no diagnosis of PTSD.  

The evidence of record at the time of the March 2004 rating decision included service treatment records, which are negative for any diagnosis, complaint, or abnormal finding suggestive of PTSD.

The record also included VA treatment records dated from 1996 to 2004.  An August 2003 consultation request indicates a questionable history of PTSD.  However, no diagnosis of PTSD was made.

The record also contained a March 2002 statement in which the Veteran related that he had been harassed by his noncommissioned officers during service.  In November 2003, the Veteran submitted various statements regarding events that occurred during service, to include witnessing drill instructors assault a recruit, altercation with a fellow Airmen, and assisting a fellow Airman after he attempted suicide.

Evidence added to the record since the March 2004 rating decision includes VA treatment records which do not reflect a confirmed diagnosis of PTSD.  Also added to the record are the Veteran's statements and testimony; however, no stressor has been confirmed.  

As discussed, service connection was denied for PTSD because there was no diagnosis.  Since the March 2004 rating decision, the medical evidence added to the record does not include any demonstrating a diagnosis of PTSD.  Thus, the evidence added to the record is not new and material for the purpose of reopening the Veteran's claim.  In consideration of the foregoing, the Board finds that the critical defect existing at the time of the previous rating decisions has not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for PTSD may not be reopened.  

	Bipolar Disorder

Service connection for bipolar disorder was denied in a March 2004 rating decision.  The RO determined that while VA treatment records indicated schizophrenia versus bipolar disorder, no relationship to service was shown.  

The evidence of record at the time of the March 2004 rating decision included service treatment records, which are negative for any diagnosis, complaint, or abnormal finding suggestive of bipolar disorder.

The record also included VA treatment records dated from 1996 to 2004.  A January 2003 record indicates bipolar disorder versus paranoid schizophrenia.  

Evidence added to the record since the March 2004 rating decision includes that indicating treatment for bipolar disorder in March 2016 and February 2017; however, these treatment records do not include any mention of a relationship to service.  

As discussed, service connection was denied for bipolar disorder because there was no evidence establishing a relationship to service.  Since the March 2004 rating decision, the evidence added to the record does not include any demonstrating a relationship between the claimed bipolar disorder and service.  Notably, the Veteran's assertions of a relationship to service were considered by the AOJ at the time of the March 2004 rating decision, and any current such assertions are cumulative.  Thus, the evidence added to the record is not new and material for the purpose of reopening the Veteran's claim.  In consideration of the foregoing, the Board finds that the critical defect existing at the time of the previous rating decisions has not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for bipolar disorder may not be reopened.  

	Colon Polyps and Hemorrhoids

Service connection for colon polyps and internal hemorrhoids was denied in a March 2004 rating decision.  While the AOJ acknowledged treatment for these claimed conditions at a VA facility, it concluded that there was no evidence indicating that they were related to service.  

The evidence of record at the time of the March 2004 rating decision included service treatment records which are negative for any diagnosis, complaint, or abnormal finding suggestive of colon polyps or hemorrhoids.  

The record also contained VA treatment records.  They reflect findings of colon polyps and internal hemorrhoids.  A February 2000 record notes a probable thrombosed internal hemorrhoid, and a subsequent record notes hemorrhoids were indicated on anoscopy in January 2003.  A problem list dated in October 2003 includes colonic polyps recorded in April 2003.

Evidence added to the record since the March 2004 rating decision does not include any that establishes a relationship to service.  

As discussed, service connection was denied for colon polyps and internal hemorrhoids because there was no evidence establishing a relationship to service.  Since the March 2004 rating decision, the evidence added to the record does not include any demonstrating such a relationship.  Notably, the Veteran's assertions of a relationship to service were considered by the AOJ at the time of the March 2004 rating decision, and any current such assertions are cumulative.  Thus, the evidence added to the record is not new and material for the purpose of reopening the Veteran's claims.  In consideration of the foregoing, the Board finds that the critical defects existing at the time of the previous rating decisions have not been addressed by new evidence, much less cured, and thus the claims of entitlement to service connection for colon polyps and internal hemorrhoids may not be reopened.  

	Personality Disorder

A July 1990 rating decision denied service connection for a personality disorder.  The AOJ indicated that, while the service records reflected narcissistic personality disorder diagnosed in service, such was a developmental condition which existed prior to service, and was not a disability under the law for Veterans benefits purposes.  

Notably, as discussed by the AOJ in its July 1990 rating decision, the law establishes that congenital or developmental defects to include personality disorders as such are not diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56   (Fed. Cir. 1997), and cases cited therein.  See also VAOPGCPREC 82-90.

Evidence added to the record since the July 1990 rating decision includes various treatment reports, some including diagnoses of personality disorder.  

Since the July 1990 rating decision, no evidence has been added to the record that would result in any finding other than the one reached by the AOJ in July 1990.  The defect existing at the time of the prior final decision has not been cured, and the claim of entitlement to service connection for a personality disorder may not be reopened.  

Nonservice-connected Pension

Basic entitlement to nonservice-connected pension benefits is warranted if all three of the following requirements are met: (1) the veteran must have served in the active military, naval or air service for 90 days or more during a period of war; (2) the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct; and (3) the veteran must meet the income and net worth requirements found in 38 C.F.R. §§ 3.23 and 3.274 (2017).  38 U.S.C. §§ 1502, 1521(j) (2014).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C. § 1501(4); 38 C.F.R. § 3.2. 

Most pertinent to this case, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  The term "Persian Gulf War" means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C. § 101 (29), (33); 38 C.F.R. § 3.2 (f), (i).

 Based on a review of the record, the Board finds that the criteria for nonservice-connected pension benefits have not been met because the Veteran did not serve during a period of war.  See 38 U.S.C.A. §§ 1501, 1521; 38 C.F.R. §§ 3.2, 3.3. 

The Veteran's DD 214 forms show that he had active duty from May 1986 to May 1898.  Thus, the service record clearly shows that the Veteran does not have active service during a period of war, as he served after the Vietnam era and before the Persian Gulf War period.  Accordingly, in this case, the Veteran's service does not meet the threshold criteria for basic eligibility for nonservice-connected pension benefits.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3.

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law. Because the Veteran's service does not meet the criteria described, he does not meet the basic eligibility requirements for nonservice-connected pension, and the claim must be denied as a matter of law.


ORDER

Entitlement to service connection for paranoid schizophrenia is granted.

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for a hip disability is denied.

The claim of entitlement to service connection for a knee disability is dismissed.

The claim of entitlement to service connection for a back disability is dismissed.

The claim of entitlement to service connection for a left leg disability is dismissed.

The claim of entitlement to service connection for diabetes mellitus is dismissed.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for PTSD is denied. 

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for bipolar disorder is denied. 

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for colon polyps is denied. 

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for internal hemorrhoids is denied. 

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for a personality disorder is denied. 

Basic eligibility for nonservice-connected pension benefits is denied.


REMAND

The Veteran asserts that he has gastrointestinal symptoms (which he has referred to as diverticulitis) as the result of medications he takes for his psychiatric disorder.  A February 2007 VA treatment records reflects an assessment of gastroesophageal reflux disease (GERD).  In light of the grant of service connection for schizophrenia, the Board concludes that an examination is warranted to determine whether the Veteran's claimed gastrointestinal symptoms are caused or aggravated by medications prescribed for his psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the claimed gastrointestinal disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

Following examination of the Veteran and review of the record, the examiner should identify current gastrointestinal diagnoses.  With regard to each diagnosis, the examiner should provide an opinion regarding whether more likely than not (i.e., probability greater than 50 percent) that such was caused or aggravated (worsened beyond normal progression) by medications prescribed for the Veteran's service-connected schizophrenia.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  Thereafter, review the VA examination report to ensure compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


